May 31, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                              BRENDA YOUNG, Appellant

NO. 14-11-00376-CV                        V.

                 TISA MCKIM AND JACQUELINE MCKIM, Appellee
                            ____________________



       This cause, an appeal from the judgment in favor of appellees, Tisa McKim and
Jacqueline McKim, signed April 21, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellant, Brenda Young, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.